 CUTTEN SUPERMARKET507James W. Whitfield,d/b/a Cutten Supermarket andRetail Clerks Union Local 541,Retail Clerks Inter-national Association,AFL-CIO. Case 20-CA-9443the Act by denying these employees such benefits inan effort to undermine the Union and take reprisalsagainst them for supporting the strike.September23, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn February 10,1975,Administrative Law JudgeMartin S. Bennett issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and a brief in supportthereof. Subsequently, the General Counsel submit-ted an answer to Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extentconsistentherewith.The Administrative Law Judge recommended dis-missing the complaint in its entirety. He found thatRespondent did not violate Section 8 (a)(5) and (1) oftheAct byconditioning its negotiationswith theUnion upon resolution of an alleged question con-cerning representation raised by Respondent's filingof a representation petition,or violate Section 8(a)(3)and (1) by denying striking employees their accruedvacationpay.We find merit in the General Counsel'sexceptions to both of these findings.As to the alleged refusal to bargain, the GeneralCounsel contends that, as of the filing of the repre-sentation petition, Respondent lacked any objectivebasisfor doubting that the Union represented a ma-jority of its employees and that Respondent, by con-ditioning bargaining on the resolution of the allegedquestion concerning representation,violated Section8(a)(5) and (1) of the Act. As to Respondent's denialof accrued vacation benefits to strikers, the GeneralCounsel contends that Respondent's striking em-ployees are entitled to accrued vacation benefits andthat Respondent violated Section 8(a)(3) and (1) ofAbsent exceptions thereto,we adoptproformathe Administrative LawJudge's findings that Respondent did not violate Sec. 8(a)(5) and (1) bydealingdirectly withan employee regarding wages, hours,and conditionsof employment,to the exclusion of the Union, and that Respondent did notviolate Sec. 8(a)(1) by informing two employeesthatRespondentwould notnegotiate a collective-bargaining agreement with the Union.The Refusal To BargainThe relevant facts are as follows: On June 30,1972,Respondent voluntarily recognizedRetailClerks Union, Local 541, Retail ClerksInternationalAssociation,AFL-CIO (hereinafter called theUnion), as the exclusive collective-bargaining repre-sentativeof a unit of its employees 2 and signed thecollective-bargaining contract then in effect betweentheFood Employers Council (hereinafter calledFEC) and the Union, effective from late 1971 or ear-ly 1972 through May 31, 1974.By letter dated March 20, 1974,3 the Union noti-fied all parties signatory to its contract with FEC ofits desireto terminate that agreement and to negoti-ate a new one.The letter requested any employerdesiring"to negotiate separate and apart from theindustry negotiations" to so advise the Union. Theletter stated that employers which did not notify theUnion of a desire to negotiate independently would"be assumed" to have agreed "to be bound by theresult of the industry negotiations." Respondent re-ceived this letter on March 23 but did not respondthereto.On May 6, Respondent joined the Redwood Em-ployers Association (hereinafter called REA), an or-ganizationrepresenting employers in various indus-tries for collective-bargaining purposes. Respondent,however, did not notify the Union of its relationshipwith REA until June 4. On that day, the Union'sbusiness agent,James Shreeve, delivered a copy of a"Memorandum of Agreement" between the Unionand FEC to Respondent's owner, James W. Whit-field.At that time Whitfield told Shreeve that Re-spondent was represented for bargaining purposes byREA, and that he would turn the document over tohis attorney,David Comb of REA, who was incharge of the matter.Pursuant to Comb's instructions, REA informedthe Union by letter dated June 14 that the terms ofthe "Memorandum of Agreement" were unaccept-able to Respondent and that it (REA) was preparingcounterproposals on Respondent's behalf. The letterdid not request a response, but stated that "in themeantime,questions or other communications re-garding matters dealing with [Respondent's] labor re-lations" should be directed to REA. Subsequently2We find,in agreement with the Administrative Law Judge,that thecontractual unit consisting of all employees of Respondent excluding own-ers,meat department employees,office clericals, guards and supervisors asdefined in the Act is appropriate3Unless otherwise indicated,all events herein occurredin 1974.220 NLRB No. 64 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDComb commenced drafting counterproposals.No further communications between the Unionand either Whitfield or REA took place until June26.At or about 8:30 a.m. on that date, the Union'sbusiness agent, Shreeve, appeared at Respondent'smarket, threw a copy of a "Memorandum of Agree-ment" on the checkstand in front of Whitfield, andsaid "Bill, sign this."Whitfield asked if Shreeve hadheard from REA and Shreeve responded that he"[did] not want to talk to those . . . people." Whit-field refused to sign the contract, stating that REAwas his bargaining agent, that he was acting on theadvice of his counsel, and that the problem was outof his hands. Shreeve threatened to strike if the con-tract was not signed by 10 a.m. Whitfield again re-fused to sign, and Shreeve began to picket the storewitha signstating, "Cutten Market on strike." Em-ployees Lola Bonomini, Joe Bonomini, Erica Pelton-,en, and Jerry Hawkes joined Shreeve in picketingwhen they arrived at work. Store Manager Dale Vis-nor, whose supervisory statusis inissue, crossed thepicket line and reported for work. Picketing byRespondent's employees continued for some 10 to 14days and thereafter was carried on by pickets whowere not former Cutten employees.4 Between June 26and August 20, Respondent hired five new employ-ees in the following order: Jerry Coiner on June 28;Beverly Yopper on July 2; Ted Sillapanna on July 3;Mike Landing on July 16; and Ernie Nunes on Au-gust 20.On July 2, Comb spoke to Shreeve at the picketline, and asked Shreeve if he would meet to negotiatea contract. According to Comb's credited testimony,Shreeve replied that the contract had already beennegotiated and that if Comb desired a meeting heshould contact Carl Bunch, the Union's attorney.Shreeve subsequently contacted Bunch, apparentlyby telephone, and relayed Comb's message.On July 3, Comb wrote to Shreeve confirmingtheir July 2 conversation, stating that Respondenthad counterproposals prepared and that Respondentwas ready to negotiate. The letter requested that thepickets be removed pending negotiations and thatthe Union's attorney (Bunch) contact Comb to ar-range a timeto begin negotiations. By letter datedJuly 8, Bunch requested Comb to contact him to ar-range a mutually convenient date to begin negotia-tions.On July 9, Respondent filed an RM petition inCase 20-RM-1773.On July 10, Comb received Bunch's letter of July 8and immediately phoned Bunch's office and sched-uled a meeting for July 29. Comb then wrote a letter4 The record indicates that the picketing continued through the hearing inthe instant caseto confirm this arrangement. The letter stated thatRespondent continued willing to negotiate and bar-gain in good faith "with final agreement subject onlyto resolution of the existing question concerning rep-resentation."Neither Bunch nor anyone else fromtheUnion responded to Comb's July 10 letter andthere was no further contact between the parties rela-tive to bargaining.Respondent executed a Stipulation for Certifica-tion Upon Consent Election on July 25 at the requestof a Board agent. The Union, however, did not exe-cute the stipulation and, on August 7,5 a representa-tion hearing was conducted in Case 20-RM-1773.On August 7 and 9, the Union filed the instant8(a)(1), (3), and (5) charges.It is well settled that Section 8(a)(5) and Section8(d) of the Act require an employer to recognize andbargain in good faith with the bargaining representa-tive selected by a majority of its employees. That rec-ognition establishes a presumption of majority statuswhich, in circumstances such as this, may be rebut-ted 6 The employer may lawfully refuse to bargainwith the union if it rebuts the presumption by affir-matively establishing that the union has in fact lostitsmajority status, or shows that it has sufficient ob-jective bases for reasonably doubting the union'scontinued majority status.' To establish sufficient ob-jective bases, however, requires more than the mereassertion thereof based upon the employer's subjec-tive frame of mind.' Furthermore, the employer mustnot have engaged in any conduct tending to encour-age employee disaffection from the union.'Applying these well-established principles to theinstant case, we find that the Employer has presentedno evidence of objective considerations to support itsassertion that on July 9, when it filed a representa-tion petition, it entertained a genuine doubt of theUnion's continued majority status. Respondent con-tends that on July 9 its employee complement wassuch that the Union could not have won an election.Respondent bases this contention on the fact thatRespondent's bargaining unit on that date consistedof four strikers,10 three strike replacements, and StoreSuperintendent Dale Visnor, who, Respondent con-sThe Administrative Law Judgestated that this hearing,orginally sched-uled for July 25, was postponed by theRegional Directoron August 23 Thepostponement date was infact July 236CfN L R B v Frick Company,423 F 2d 1327 (C A 3, 1970),KellerPlastics Eastern, Inc,157 NLRB 583 (1966)7Celanese Corporation of America,95 N LRB 664, 672 (1951),Peoples GasSystem, Inc,214 NLRB No 141 (1974)sLaystrom Manufacturing Co,151NLRB 1482 (1965),enforcement de-nied 359 F 2d 799 (C A 7, 1966),AutomatedBusinessSystems,Inc, a Divi-sion of LittonBusinessSystems, Inc,205 NLRB 532 (1973),enforcementdenied 497 F 2d 262 (C A 6, 1974)9 Peoples Gas System, Inc, supra10We find, contraryto Respondent's contentions,that as of July 9 JoeBonomini hadnot retiredand was therefore an employee whose vote wouldbe includedin determiningthe Union's majority status CUTTEN SUPERMARKETtends, is a rank-and-file employee, but whose super-visorystatusisinquestion.According toRespondent'scalculations,the three replacementsand Visnor would oppose the Union, leaving theUniona maximumof four votes in its favor, and,therefore, not a majority.We find Respondent's contentions unsupportableand its calculations irrelevant. As to the four strikers,the record affirmatively shows that they are membersof the Union. However, as to the replacements, Re-spondent has produced no evidence to indicate theirvoting preferences.Indeed,it is a well-settled princi-ple that new employees are presumed to support theunion in the same ratio as those whom they havereplaced." Furthermore, there is no presumption thatan employee has rejected the union as collective-bar-gaining representative when the employee elects notto support the strike.12 On the other hand, there is apresumption that the strikers in this case, beingunion members, continued to support the Union. Asto Visnor, we disagree with Respondent's contentionthathe is a rank-and-file employee whose voteshould be counted in determining the majority statusof the Union. To the contrary, the record reveals,and we find, that Visnor is a supervisor within themeaning of the Act and is, therefore, not within theunit and ineligible to vote." Accordingly, as of July9, there were a total of seven employees in the unit;i,e.,four strikers who clearly supported the Unionand three replacements whose union sentiments werenot known. Respondent adduced no evidence thatany of the employees expressed dissatisfaction withunion representation.Furthermore,the mere filing ofa petition for an election is insufficient evidence toestablish either that Respondent acted in good faithor that it acted upon objective considerations inwithdrawing recognition.14We conclude,therefore, that Respondent has notrebutted the presumption of the Union's continuedmajority by demonstrating either that the Union had"True Temper Corp.,217 NLRBNo. 180(1975);Maywood Packing Co,181NLRB778, 781 (1970),Laystrom Manufacturing Co., supra.12Frick Company,175 NLRB 233, In. 1 (1969), enfd.423 F.2d 1327, 1330(C .A. 3, 1970).13Visnor was given the title of assistant manager byWhitfield whenRespondent'smeat department was contracted out and Visnor was relievedof his responsibilities as butcher(a position which wasspecifically excludedfrom the recognized unit). As assistant manager, Visnor hasauthority tohire and fire;he alone has keys to the store and runs the store in Whitfield'sabsence;he helps supervise and instruct new employees;and, unlike otheremployees,ispaid a weekly rather than an hourly salary and receives 2-percent commission on all profits.We find thatVisnor is a supervisor withinthe meaningof the Act.Moreover,it is clear from the recordthat Visnorwas initially named assistant manager,in part,to avoid thecontract'sunion-security requirement that all rank-and-file employeesjoin the Union.We find that Respondent cannot,at its convenience,redefine the status ofits personnel.1United StatesGypsum Company,161NLRB601 (1966),Cantor Bros.,Inc,203 NLRB 774, 778 (1973)509in fact lost its majority status or that it-had sufficentobjective bases for reasonably doubting the Union'smajority status as of July 9 when it withdrew recogni-tion and filed the representation petition.15 Accord-ingly, we find that Respondent, by withdrawing rec-ognition from the Union on July 9 and thereafter byconditioning final agreement upon the resolution ofan alleged question concerning representation, vio-lated Section 8(a)(5) and (1) of the Act.The Strike and the StrikersWe further find that Respondent's unlawful refus-al to bargain on and after July 10 tended to impedeany possible settlement of the strike and, indeed, hada tendency to prolong the strike. It follows, therefore,that from July 10 forward one of the purposes of thestrike was to protest Respondent's unfair labor prac-tices.16Accordingly, we find that the strike which be-gan on June 26 was converted to an unfair laborpractice strike on July 10 " and that the strikers onthat date assumed the status of unfair labor practicestrikers.Thus, Respondent is obligated to reinstate,upon request, all strikers who were not permanentlyreplaced before July 10 to their former or substan-tially equivalent positions."Denial of Accrued VacationBenefitsThe General Counsel contends that the Adminis-trative Law Judge erred in failing to find that Re-spondent violated Section 8(a)(3) and (1) of the Actby denying its striking employees their accrued vaca-tion benefits.19 The General Counsel argues that Re-spondent withheld accrued vacation benefits fromstriking employees in an effort to undermine theUnion and take reprisals against them for supportingthe strike.We agree with the General Counsel.According to Shreeve's uncontradicted testimony,1or 2 days after the strike began on June 26, the15C.H Guenther & Son, Inc. d/b/aPioneerFlour Mills,174 NLRB 1202(1969).16N L R B v Pecheur Lozenge Co, Inc,209 F.2d 393, 399 (C.A. 2, 1953),cert denied347 U S 953 (1953).17CavalierDivisionof Seeburg Corporation,192 NLRB 290, 291 (1971).18Laidlaw Corporation,171 NLRB 1366 (1968), enfd.414 F.2d 99 (C.A. 7,1969), cert. denied 397 U.S. 920 (1970).19Respondent contends that the issueof whetherit is obligated to paystrikers accrued vacation benefits is a matter of contract interpretation andshould be deferred underCollyerInsulatedWire,192 NLRB 837 (1971).Respondent, however, made no affirmative plea in its answer to the com-plaint that the Board should defer this issue to arbitration and did not raisethe issueof deferral at thetrial. In fact, Respondent first made a plea fordeferral in its briefto the AdministrativeLaw Judge.Member Penello finds,in accordancewith established Board policy, that Respondent's plea is un-timely.Conval-Ohio, Inc,202 NLRB 85 (1973)ChairmanMurphy,without taking a formal positiononCollyer,agreesthat the issue must,in anyevent,be timely raised and that here it was notMember Fanning, for thereasons stated in his dissentinCollyer,would notdefer to arbitrationin any event. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers expressed to him some concern about theirvacation pay. Shreeve spoke to Whitfield and askedif the strikers could be paid their accrued benefits.Whitfield responded that "if they [the employees]would come into the store and sign a statement thatthey terminate their employment at the store" hewould pay them their accrued vacation benefits. Aweek or two later, Shreeve repeated the request and,again,Whitfield conditioned payment of accruedbenefits upon employee resignation.Whitfield didnot deny that the strikers had earned vacation bene-fits 20 or contend that the contract prevented pay-ment of such benefits at that time. Nor did Whitfieldcontend that payment would be inconsistent withpast business practices.21 To the contrary, Whitfieldagreed to pay the vacation benefits, albeit on condi-tion that the employees abandon the strike and ter-minate their employment. Indeed, Respondent's at-torney Comb of REA testified at a hearing before theCaliforniaLabor Commissioner on the issue ofRespondent's obligation regarding these accruedbenefits that Respondent's position remained un-changed 22 And in the hearing of the instant case,Comb testified that "there was no requirement forthe Employer to finance a strike against themselves."In our opinion, Respondent has misperceived itslegal obligations. The Supreme Court has held thatwithholding vacation benefits from striking employ-ees is "inherently destructive" of important employeerights and that, without proof of adequate businessjustification for an employer's conduct, specificproof of an antiunion motivation is not required.23Accordingly, we find that Respondent, by withhold-ing accrued vacation benefits from the strikers in aneffort to undermine the Union, violated Section8(a)(3) and (1) of the Act.2420 It is clear from the record that all four strikers were sufficently tenuredto have earned 3 weeks' paid vacation by the beginning of the strike21Respondent now contends that the contract required advance schedul-ing of employee vacationsWhitfieldtestified,however, that employees"had free rein"in taking vacations, that they would simply inform him ofthe time they wanted, sign up on the calendar, and then take off Thus, it isclear that Respondent never implemented the contractual requirements forscheduling vacations.Furthermore,we note that the contract on which Re-spondent relies expired on May 31,1974 However,even if Respondent hadadhered to these contract requirements,the record shows that Respondentdenied vacation benefits to two strikers who had scheduled their vacationsin advanceWe find, therefore,that Respondent's reliance on the expiredcontract provisions comes as an afterthought in an effort to conceal the trueand unlawful reason for denying the strikers their accrued vacation benefits22 This hearing was held on September 10 and, on October 3, the LaborCommissioner issued a decision ordering Respondent to pay the vacationmoneys owed to employees Comb then wrote a letter requesting a stay ofthe Labor Commissioner's order pending the outcome of the instant pro-ceedings;the stay was granted onOctober 1623N L R B v Great Dane Trailers,388 U.S 26, 33 (1967)24 Cavalier Division of Seeburg Corporation, supraRemedy-Having found that Respondent engaged in certainunfair labor practices, we shall order it to cease anddesist therefrom and take certain affirmative actionwhich we find necessary to effectuate the policies ofthe Act.Having found that Respondent, on and after July10, 1974, refused to bargain with the Union in viola-tion of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit concerning wages, hours, and otherterms and conditions of employment and, if an un-derstanding in reached, embody such understandingin a signed agreement.Having found that Respondent's refusal to bargainwith the Union tended to impede strikesettlementand converted the strike to an unfair labor practicestrike on July 10, we will order that Respondent rein-state all striking employees, upon unconditional re-quest,who were not permanently replaced beforethat date to their former jobs or, if such positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges, discharging if necessary any replacementshired after July 10;25 and that it make whole suchemployees for any loss of earningsresultingfrom itsfailure to reinstate them within 5 days of their uncon-ditional request, computed in accordance with theformula stated in F.W.Woolworth Company,90NLRB 289 (1950), and with interest at the rate of 6percent per annum,Isis Plumbing & Heating Co.,138NLRB 716 (1962). Such employees for whom no em-ployment is immediately available shall be placed ona preferential hiring list for employment as positionsbecome available, and before other persons are hiredfor such work. Priority for placementon such list isto be determined by seniority or some othernondis-criminatory test.Having found that Respondent discriminatorilywithheld from its employees vacation pay to whichthey had become entitled under the terms of the con-tract between Respondent and the Union in violationof Section 8(a)(3) and (1), we shall order Respondentto pay Lola Bonomini,Joe Bonomini,Erica Pelton-en, and Jerry Hawkes the vacation moneys due and25 The recordshows that not long before the strike began one ofRespondent's five regular checkers,Gary Jackson,voluntarily quitAbsentevidenceto the contrary,we find thatJerry Colmer, employed byRespon-dent on June 28, was hired to replace Jackson, rather than one of the strik-ing employees.The recordalso shows that Beverly Yopper and Ted Silla-panna werehired prior to July 10 toreplace two of the four strikers. It isimpossible,however,from thisrecord todetermine which of the strikers wasfirst replacedWe therefore leave this determination for the compliancestage of this proceeding. CUTTENSUPERMARKETowing to them to the extent that such was not paid tothem. The amount due to each employee shall bearinterest at the rate of 6 percent per annum from June28, 1974, the date on which Respondent first refusedtomake such payments.The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.The Respondent,JamesW. Whitfield, d/b/aCutten Supermarket,is an employer engaged in com-merce within the meaning of Section2(6) and (7) ofthe Act.2.Retail Clerks Union,Local 541, Retail ClerksInternational Association,AFL-CIO,is a labor orga-nization within the meaning of Section2(5) of theAct.3.The appropriate unit for the purposes of 'collec-tive bargaining within the meaning of Section 9(b) ofthe Act is:All employeesat Respondent's retail supermar-ket, excluding owners,meat departmentemploy-ees, office clericals,guards and supervisors asdefined inthe Act.4.At alltimes material hereinthe Unionhas beenand is the exclusive representativeof all the employ-ees in the above-described unit for the purpose ofcollective bargaining within the meaning of Section9(a) and Section 8(a)(5) of the Act.5.By withdrawing recognition from the Unionand refusing, on and after July 10, 1974, to bargaincollectively with the above-named labor organizationas the exclusive bargaining representative of all theemployees of the Respondent in the above-describedappropriate unit, Respondent has engaged in and isengaging in unfairlabor practices within the meaningof Section 8(a)(5) and(1) of the Act.6.By refusing and continuing to refuse to paystrikers the accrued vacation benefits due them un-der the collective-bargaining agreement with theUnion,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.7.The strike which commenced on June 26, 1974,was converted to an unfair labor practice strike onJuly 10, 1974, the date Respondent unlawfully with-drew recognition and refused to bargain with theUnion.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDER511Pursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that the Respondent,JamesW. Whitfield, d/b/a CuttenSupermarket,Eureka, California,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelywithRetailClerks Union, Local 541,Retail Clerks InternationalAssociation,AFL-CIO,as exclusive collective-bar-gaining representative of the employees in the follow-ing appropriate unit:All employeesof the Respondent's retail super-market,excluding owners,meat department em-ployees,office clericals,guards and supervisorsas definedin the Act.(b)Withholding vacation pay from, or otherwisediscriminating against, its employees in regard totheir hire or tenure of employment or any term orcondition of employment to discourage membershipin the above-named, or any other, labor organiza-tion.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action which wefind necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in goodfaithwith Retail Clerks Union, Local 541,RetailClerksInternationalAssociation, AFL-CIO, as theexclusivebargaining representative of the employeesin the appropriate unit described above,concerningrates of pay, wages, hours of employment, and otherterms and conditions of employment and, if anagreementis reached, embody it in a signed contract.(b)Reinstate,upon unconditional request, allstrikers who were not replaced before July 10, 1974,to their former jobs or, if such positions no longerexist,to substantially equivalent positions, withoutprejudice to their seniority or other rights or privi-leges,discharging if necessary any replacementshired after July 10, 1974; and make such employeeswhole for anyloss of earningsresulting from its fail-ure to reinstate them within 5 days of their uncondi-tional request, with interest at the rate of 6 percentper annum. Such employees for whom no employ-ment is available shall be placed on a preferentialhiring list based upon seniority, or some other non-discriminatorytest,for employment as jobs becomeavailable, in the manner set forth in the "Remedy"section of this Decision. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Forthwith pay to employees Lola Bonomini,Joe Bonomini, Erica Peltonen, and Jerry Hawkestheir accrued vacation pay to which they were enti-tled as of June 28, 1974, under the terms of article XIof the agreement between James W. Whitfield, d/b/aCutten Supermarket, and Retail Clerks Union, Local541,Retail Clerks International Association, AFL-CIO, executed by Respondent on June 30, 1972, withinterest at the rate of 6 percent per annum.(d) Preserve and, upon request, make available tothe Board and its agents, for examination and copy-ing, all payroll records, social security payment rec-ords, timecards, personnel records and reports, andall other records necessary to analyze the amountsdue under the terms of this Order.(e)Post at its supermarket in Eureka, California,copies of the attached notice marked "Appendix." 26Copies of said notice, on forms provided by the Re-gionalDirector for Region 20, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.26 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse, upon request, to bargaincollectively with Retail Clerks Union, Local 541,Retail Clerks International Association, AFL-CIO, as the exclusive bargaining representativeof the employees in the following appropriatebargaining unit:All employees at our retail supermarket, ex-cluding owners, meat department employees,office clericals, guards and supervisors as de-fined in the Act.WE WILL NOT withhold vacation pay from, orotherwise discriminate against, our employees inregard to their hire or tenure of employment, orany other term or condition of employment, todiscourage membership in the above-named orany other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them un-der Section 7 of the Act.WE WILL, upon request, bargain collectively ingood faith with Retail Clerks Union, Local 541,Retail Clerks International Association, AFL-CIO, as the exclusive representative of all em-ployees in the above-described appropriate bar-gaining unit with respect to rates of pay, wages,hours of employment, and other terms and con-ditions of employment and, if an understandingisreached, embody such understanding in awritten and signed agreement.WE WILL reinstate, upon unconditional re-quest, all strikers who were not replaced beforeJuly 10, 1974, to their former jobs or, if suchpositions no longer exist, to substantially equiva-lent positions, without prejudice to their senior-ity or other rights or privileges, discharging ifnecessary any replacements hired after July 10,1974; and make whole such employees for anyloss of earnings resulting from our failure to re-instate them within 5 days of their unconditionalrequest, with interest at the rate of 6 percent perannum. We shall place employees for whom noemployment is available on a preferential hiringlist based upon seniority or some other nondis-criminatory test, for employment as jobs be-come available.WE WILL pay to employees Lola Bonomini,JoeBonomini,EricePeltonen,and JerryHawkes the accrued vacation pay to which theywere entitled as of June 28, 1974, under theterms of article XI of our contract with Local541, which was executed by Respondent on June30, 1972, with interest at the rate of 6 percent perannum.JAMESW. WHITFIELD, d/b/a CUTTEN SUPER-MARKETDECISIONSTATEMENT OF THE CASEMARTIN S.BENNETT,Administrative Law Judge: Thismatter washeard at Eureka, California, on November 12,1974.The complaint, issued October 3 and based on CUTTEN SUPERMARKETcharges filed August 7 and 9, 1974, byRetail Clerks Union,Local 541, Retail Clerks International Association, AFL-CIO, herein the Union,alleges that Respondent,James W.Whitfield d/b/a Cutten Supermarket,has engaged in un-fair labor practices within the meaning of Section 8(a)(5),(3), and (1) of the Act.Briefshave been submitted by theGeneral Counsel and Respondent.Upon the entire record in the case, and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a sole proprietorship engaged in the retailgrocerybusiness at Eureka,California. It annually enjoysgross revenues in excess of$500,000 and purchases goodsand supplies valued in excess of $50,000 directlyfrom sup-pliers located outside the State of California. I find that theoperations of Respondent affect commercewithin themeaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDRetailClerks Union, Local 541, Retail ClerksInterna-tional Association,AFL-CIO, is a labor organization with-in the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsRespondent purchased this retail grocery business in Au-gust 1971 from one, Joe Sandretto.At the same time, it alsoleasedthe grocery building and a nearby residence fromSandretto and brothers Joe and Louis Bonomini. Joe Bo-nomini and his wife Lola became employees of the marketunder Respondent.'On June 31,1972, Respondent executed a collective-bar-gaining contract with the Union running through May 31,1974.Respondent was never a member of any multiem-ployer group and the record reflects that Respondent, onits own,agreed to an association agreement previously exe-cuted on a broader basis 2 It is uncontroverted that theUnion duly reopened the contract on March 20, 1974, andannounced that association negotiations would be held inMonterey, California, between April 15 and 17; the con-tract duly expired May 31, 1974. In the interim, Respon-dent decided to obtain professional help and,on May 6,1974, duly joined an employer association, Redwood Em-ployers Association,herein Redwood,headed by DavidComb which represents employers in collective bargaining.Shortly before June4, 1974,BusinessAgent JamesiRespondent stresses that the Bonominisshould not,as in essence land-lords of, the properties, be considered employees of Respondent I fail to seehow this denigrates from their Sec. 7 rights as employees.Stated otherwise,as full-time employeesthey are subject to the protection of Sec. 7 of the Act.Cf.Everett Plywood & Door Corporation,105 NLRB 17 (1953).2The contract refers to an agreement of August15, 1971, andreflectssignature by Respondenton January 31, 1972513Shreeve of the Union, as he testified, spoke with Whitfieldof Respondent about a new contract. He left with him amemorandumof a proposed agreement, apparently signedwith the multiemployer association, and stated that hewould return in a few weeks after Whitfield had an oppor-tunity to look it over.Whitfield, according to Shreeve and I so find, respondedthat he would turn this over to his attorney and that thelatter was in charge of the matter. On June 14, Jack Harperof Redwood, pursuant to instructions from David Comb,his superior, wrote the Union and stated that, upon reviewof the contract, it was deemed unacceptable and that Red-wood, upon instructions from Respondent, was preparing acounterproposal which would be submitted in the near fu-ture.Shreeve testified at one point that he did not recall Whit-field tellinghim that he was represented by Redwood.However, in one of his affidavits to the General Counsel,well prior to the events litigated herein and I so find,Shreeve deposed that Whitfield told him he would not signthe contract until he received advice from Redwood. Sig-nificantly, Shreeve also deposed therein that he then statednegotiationswere completed and that he had a memoran-dum for Respondent to sign. As is readily apparent, thiswas contrary to the fact because Respondent in no wayhad participated or been invited to participatein negotia-tions for a new contract and the June 14 letter remainedunanswered; this brings us to the events of June 26.The Union, as stated, did not respond to the June 14letter from Respondent's bargaining representative. Ac-cording to Comb, he commenced the preparation of acounterproposal directly thereafter. On June 26,BusinessAgent Shreeve of the Union appeared at Respondent'sstore and spoke with Whitfield. According to Shreeve, heasked Whitfield if he had read the contract and had cometo a decision. Whitfield responded that his attorney hadadvised him not to sign the contract and Whitfield alleged-ly then became evasive.Whitfield, an objective and straightforwardwitness,whom I credit, testified that Shreeve appeared that morn-ing, threw a copy of the contract on the table and directedhim to sign it. Whitfield asked Shreeve if he had heardfrom his collective-bargaining representative;namely,Redwood. Shreeve replied that he did not want to talk tothem and Whitfield then stated that Redwood was his bar-gaining representative.Whitfield also protested that hecould not sign a contract, upon advice from his bargainingrepresentative, and that the problem was in the hands ofthe latter. Shreeve next threatened to strike the store thatmorning and did so. More specifically, he promptly leftand personally began to picket the store with asignstating"Cutten Market on strike."Directly after Shreeve commenced the picketing on June26, the employees arrived. Dale Visnor, whose supervisorystatus is in issue, crossed the line. Rank-and-file employeesJoe Bonomini, his wife LolaBonomini,Erica Peltonen,and Jerry Hawkes joined Shreeve on the picket line. Theypicketed for some 10 to 14 days and were thereafter re-placed by nonemployee pickets. Respondent hired five re-placements; - namely, Jerry Colmer on June 28, BeverlyYopper on July 2, Ted Sillapanna on July 3, Mike Landing 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDon July 16, and Ernie Nunes on August 20. All five are stillin the employ of Respondent.'On July 2,according to Comb an easygoing witnesswhom I credit,he spoke to Shreeve at the picket line,intro-duced himself,and asked Shreeve if he would meet to ne-gotiate a contract.Shreeve responded that the contract hadalready been negotiated and that,ifComb desired a meet-ing, he should contact the attorney of the Union, one,Bunch.Comb asked that Shreeve have Bunch call him be-cause Comb,as he uncontrovertedly testified,had encoun-tered difficulty in the past in meeting with Bunch who didnot testify herein.In due course,according to Shreeve, herelayed this conversation to Bunch.4By letter ofJuly 3, Comb wroteShreeve to confirm theirconversation of the previous day. Therein,he stated thatRespondent had proposals ready for negotiation.He madereference to the letter of June 14 (that Respondent wasrepresented by Redwood);said that the contract demandsof the Union were unacceptable;and further said that Re-spondent would submit a counterproposal.He added that"we are willing to bargain in good faith at times and placesmutually agreeable."The letter ended by requesting thattheUnion remove its pickets,pending negotiations, andthat the Union have its attorney contact Respondent tofinalize arrangements for negotiations.On July 9, Respondent filed an RM petition for an elec-tion covering its retail food store employees,excludingowners,meat department employees,office clericals, andsupervisors.On July10, Comb received a letter sent July 8from Bunch on behalf of the Union to the effect that Combshould select a meeting date convenient for negotiating anew contract.Comb telephoned the office of Bunch andthe latter was unavailable but Comb did respond to Bunch;he wrote and acknowledged the receipt of the July 8 letterand incorporated a telephone arrangement made with thesecretary of Bunch that theymeet at10 a.m. on July 29 inEureka.Combalso acknowledged his willingness to negoti-ate and bargain in good faith for a contract on behalf ofRespondent; there was no response to this letter.The Regional Office of the General Counsel notifiedCombin the interim thatthe Unionhad agreed to a stipu-lation for certification upon consent election; this was exe-cuted by Comb on July 25. On August 23, the RegionalDirector postponed the hearing in the representation case.It appearsthat the Union reneged on its agreement for anelection and filed the instant charges herein on August 7and 9 which perforce blocked the election proceeding.3At this point, it may be noted that there is no evidence that this wasanything other than an economic strike called by Shreeve.Certain conduct,much earlier,allegedly violative of Sec.8(a)(I) of the Act is treated below,but it manifestly had nothing to do with the calling of the strike;statedotherwise,Shreeve, authorizedby theemployees,called the strike becauseRespondent did not sign the nonnegotiated contract submitted by theUnion.Viewed similarly, and treated below,is certain other conduct afterthe start of the strike.At the hearing, Shreeve attributed a profanity to Comb in their conver-sation of July 2 at the picket line followed by a statement that the Unionand its adherents would"walk this picket line" forever.In three affidavits tothe Board,Shreeve did not set forth the profanity.I credit Comb herein thathe did not utter the profanity; in any event,itwould not affect the instantissues.B. The Alleged Refusal To BargainAs for the refusal-to-bargain allegation,the complaintallegesthat the Union sought to bargain with RespondentsinceMarch 20, 1974; that Respondent, to the contrary,dealt directly with an employee on June 24, 1974, concern-ingworking conditions;and that Respondent has bar-gained inbad faithsinceJuly 10, 1974. Four employeeswho struck on June 26 are also alleged to be unfair laborpractice strikers because of the conduct allegedly commit-ted by Respondent. But, in view of the Union's failure toacknowledge the existenceof Redwoodand the lateness ofthe July10 date in terms of meaningful labor relations, Ihave difficulty in grasping this concept on the part of theGeneral Counsel.The complaintalleges,and I find, that all employees ofRespondent,excluding owners,meat department employ-ees,office clericals,guards and supervisors constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5Respondent has stressed that Respondent had a genuinedoubt as to union representation of a majority in the unitas well as other bases for its defense.I find one of thempersuasive.In essence,I do not believe that this record willsupport a finding of a refusal to bargain for the followingreason.Early in June 1974, Business Agent Shreeve of theUnion personally submitted a contract proposal to Re-spondent and stated that he would return in several weeks.Respondent joined Redwood and,on June 14, Redwoodwrote the Union to the effect that the contract, apparentlyan area agreement,was unacceptable and that Respondentwould submit a counterproposal.This June 14 letter was unanswered by the Union and,on June 26,Business Agent Shreeve again visited the store.On Shreeve's own testimony, Whitfield of Respondent toldhim that his attorney had advised him not to sign this con-tract.And, according to Whitfield, Shreeve declined to talkwith Redwood and struck the store. Moreover, on July 2,Shreevetold Redwood's representative,Comb,as the lattertestified,in response to the latter's request to negotiate acontract,that the contract had already been negotiated andthat Comb should contact counsel for the Union.As is readily apparent, the Union never did negotiate acontract with Respondent and was unilaterally attemptingto foist upon it a contract previously negotiated elsewhere.Not that this is reprehensible,but the simple fact is that theUnion never did bargain with Respondent concerning acontract,despite the latter's expressed desire to do so. Fur-thermore,reflecting on Respondent's good faith was its let-ter of July 3 to the effect that it had proposals ready fornegotiation.While Respondent did file an RM petition, itdid seek to meet with the Union on July 29 and this wasabortive.The Unionthen chose to file the charges uponwhich the instant complaint is based.On this picture,and upon a preponderance of the evi-In view of the findings below,Ideem it unnecessary to pass upon thequestion ofmajorityrepresentationby the Unionwithin the meaning of Sec.9(a) of the Act.As stated,the record does demonstrate that the four strikerswere ultimatelyreplaced byfive new hires, the fifth reflecting replacementof an employee whose employment had terminated prior to the strike andwho was unrelated thereto. CUTTEN SUPERMARKETdence,I am unable to conclude that Respondent has re-fused to bargain withthe Unionwithin the meaning ofSection 8(a)(5) and,derivatively,Section 8(a)(1) of the Actand shall recommend that this allegation of the complaintbe dismissed.SeeAAA Motor Lines, Inc.,215 NLRB No.149 (1974).C. Alleged Discrimination and Interference,Restraint, andCoercionErica Peltonen,a checker in the store,testified that inMarch or April 1974 Whitfield approached her in the store,stated that he did not believe he would sign a union con-tract and she gave no reply thereto. As found, the Union,after duly terminating the previous contract, did not sub-mit a new contract proposal until early in June of the sameyear.Whitfield denied ever making such a statement to Pel-tonen but admitted telling various employees that if theUnion intended to push a new contract down his throat hewould negotiate it. In the first place,a new contract hadnot then been submitted by the Union. Secondly, when itwas, and if it was, Respondent was entitled to negotiatewith respect thereto.I see no violation of the Act herein.Peltonen also testified that on or about June 23, threedays before the strike, Whitfield offered her $10,000 a yearbased on a 40-hour workweek. The record discloses thatPeltonen worked a 16- to 20-hour week at a wage rate inexcess of$5 per hour.But the record also discloses that afull-time employee, Jackson, had left the employ of Re-spondent shortly before and that Peltonen,on a full-timebasis,would earn approximately $10,000 per annum.Moreover, according to Whitfield, Peltonen broached thesubject of her further prospects of employment with Re-spondent and he then made the response set forth above.Here as well, I seeno basis, on a preponderance of theevidence,for a finding supporting the positionof the Gen-eral Counsel.Lola Bonomini testified that in March or April Whitfieldtold her that he would not sign a union contract.Again,this was prior to the Union's actual submission of the con-tract proposal.Whitfield denied stating that he would notsign a union contract and testified that he said only that hewould negotiate a new contract.I see nothing here to pre-515ponderate in support of a finding of an unfair labor prac-tice 6There is an issue as to the payment of vacation pay tothe striking employees. The testimony concerning this isnot clear. There is a conflict (1) as to whether employeeswho scheduled their vacations prior to the strike wouldreceive vacation pay, and (2) whether Respondent refusedto pay some employees a third week of vacation pay. Thereisalsoevidence that Respondent contributed, under theexpired contract, to a vacation trust fund for a third weekof vacation pay and that Respondent was to bill the fundtherefor. This matter was litigated and is pending before aCalifornia labor commissioner who in effect did not passupon the issue because of the pending unfair labor practicecase and, realistically, passed the issue to the Board. Bethat as it may, the commissioner did not decide the issueand I fail to see how this issue of contract interpretationcan constitute an alleged unfair labor practice to be passedupon by the Board. I therefore recommend the dismissal ofthese allegations.Itmay be further noted that I conclude that the strikeherein was not an unfair labor practice strike. It was com-menced by the union business agent when Respondent didnot sign the original contract proposal unilaterally submit-ted by the Union which in turn ignored and refused torecognize and respond to the designated representative ofRespondent.CONCLUSIONS OF LAW1.James W. Whitfield d/b/a Cutten Supermarket is anemployer whose operations affect commerce within themeaning of Section 2(6) and (7) of the Act.2.Retail C1.erks Union, Local 541, Retail Clerks Inter-national Association, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5), (3), and (1) of theAct.[Recommended Order for dismissal omitted from publi-cation.]6 f deemitunnecessary to treat with whether or not herhusband waspresent, as stated in her affidavitto the General Counsel.